(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         RILEY v. CALIFORNIA

    CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA,

        FOURTH APPELLATE DISTRICT, DIVISION ONE


      No. 13–132.      Argued April 29, 2014—Decided June 25, 2014*
In No. 13–132, petitioner Riley was stopped for a traffic violation,
  which eventually led to his arrest on weapons charges. An officer
  searching Riley incident to the arrest seized a cell phone from Riley’s
  pants pocket. The officer accessed information on the phone and no-
  ticed the repeated use of a term associated with a street gang. At the
  police station two hours later, a detective specializing in gangs fur-
  ther examined the phone’s digital contents. Based in part on photo-
  graphs and videos that the detective found, the State charged Riley
  in connection with a shooting that had occurred a few weeks earlier
  and sought an enhanced sentence based on Riley’s gang membership.
  Riley moved to suppress all evidence that the police had obtained
  from his cell phone. The trial court denied the motion, and Riley was
  convicted. The California Court of Appeal affirmed.
     In No. 13–212, respondent Wurie was arrested after police ob-
  served him participate in an apparent drug sale. At the police sta-
  tion, the officers seized a cell phone from Wurie’s person and noticed
  that the phone was receiving multiple calls from a source identified
  as “my house” on its external screen. The officers opened the phone,
  accessed its call log, determined the number associated with the “my
  house” label, and traced that number to what they suspected was
  Wurie’s apartment. They secured a search warrant and found drugs,
  a firearm and ammunition, and cash in the ensuing search. Wurie
  was then charged with drug and firearm offenses. He moved to sup-
  press the evidence obtained from the search of the apartment. The
  District Court denied the motion, and Wurie was convicted. The
——————
  * Together with No. 13–212, United States v. Wurie, on certiorari to
the United States Court of Appeals for the First Circuit.
2                        RILEY v. CALIFORNIA

                                 Syllabus

    First Circuit reversed the denial of the motion to suppress and vacat-
    ed the relevant convictions.
Held: The police generally may not, without a warrant, search digital
 information on a cell phone seized from an individual who has been
 arrested. Pp. 5–28.
    (a) A warrantless search is reasonable only if it falls within a spe-
 cific exception to the Fourth Amendment’s warrant requirement. See
 Kentucky v. King, 563 U. S. ___, ___. The well-established exception
 at issue here applies when a warrantless search is conducted incident
 to a lawful arrest.
    Three related precedents govern the extent to which officers may
 search property found on or near an arrestee. Chimel v. California,
 395 U.S. 752, requires that a search incident to arrest be limited to
 the area within the arrestee’s immediate control, where it is justified
 by the interests in officer safety and in preventing evidence destruc-
 tion. In United States v. Robinson, 414 U.S. 218, the Court applied
 the Chimel analysis to a search of a cigarette pack found on the ar-
 restee’s person. It held that the risks identified in Chimel are pre-
 sent in all custodial arrests, 414 U.S., at 235, even when there is no
 specific concern about the loss of evidence or the threat to officers in a
 particular case, id., at 236. The trilogy concludes with Arizona v.
 Gant, 556 U.S. 332, which permits searches of a car where the ar-
 restee is unsecured and within reaching distance of the passenger
 compartment, or where it is reasonable to believe that evidence of the
 crime of arrest might be found in the vehicle, id., at 343. Pp. 5–8.
    (b) The Court declines to extend Robinson’s categorical rule to
 searches of data stored on cell phones. Absent more precise guidance
 from the founding era, the Court generally determines whether to ex-
 empt a given type of search from the warrant requirement “by as-
 sessing, on the one hand, the degree to which it intrudes upon an in-
 dividual’s privacy and, on the other, the degree to which it is needed
 for the promotion of legitimate governmental interests.” Wyoming v.
 Houghton, 526 U.S. 295, 300. That balance of interests supported
 the search incident to arrest exception in Robinson. But a search of
 digital information on a cell phone does not further the government
 interests identified in Chimel, and implicates substantially greater
 individual privacy interests than a brief physical search. Pp. 8–22.
      (1) The digital data stored on cell phones does not present either
 Chimel risk. Pp. 10–15.
         (i) Digital data stored on a cell phone cannot itself be used as a
 weapon to harm an arresting officer or to effectuate the arrestee’s es-
 cape. Officers may examine the phone’s physical aspects to ensure
 that it will not be used as a weapon, but the data on the phone can
 endanger no one. To the extent that a search of cell phone data
                   Cite as: 573 U. S. ____ (2014)                    3

                              Syllabus

might warn officers of an impending danger, e.g., that the arrestee’s
confederates are headed to the scene, such a concern is better ad-
dressed through consideration of case-specific exceptions to the war-
rant requirement, such as exigent circumstances. See, e.g., Warden,
Md. Penitentiary v. Hayden, 387 U.S. 294, 298–299. Pp. 10–12.
       (ii) The United States and California raise concerns about the
destruction of evidence, arguing that, even if the cell phone is physi-
cally secure, information on the cell phone remains vulnerable to re-
mote wiping and data encryption. As an initial matter, those broad
concerns are distinct from Chimel’s focus on a defendant who re-
sponds to arrest by trying to conceal or destroy evidence within his
reach. The briefing also gives little indication that either problem is
prevalent or that the opportunity to perform a search incident to ar-
rest would be an effective solution. And, at least as to remote wiping,
law enforcement currently has some technologies of its own for com-
batting the loss of evidence. Finally, law enforcement’s remaining
concerns in a particular case might be addressed by responding in a
targeted manner to urgent threats of remote wiping, see Missouri v.
McNeely, 569 U. S. ___, ___, or by taking action to disable a phone’s
locking mechanism in order to secure the scene, see Illinois v. McAr-
thur, 531 U.S. 326, 331–333. Pp. 12–15.
     (2) A conclusion that inspecting the contents of an arrestee’s
pockets works no substantial additional intrusion on privacy beyond
the arrest itself may make sense as applied to physical items, but
more substantial privacy interests are at stake when digital data is
involved. Pp. 15–22.
       (i) Cell phones differ in both a quantitative and a qualitative
sense from other objects that might be carried on an arrestee’s per-
son. Notably, modern cell phones have an immense storage capacity.
Before cell phones, a search of a person was limited by physical reali-
ties and generally constituted only a narrow intrusion on privacy.
But cell phones can store millions of pages of text, thousands of pic-
tures, or hundreds of videos. This has several interrelated privacy
consequences. First, a cell phone collects in one place many distinct
types of information that reveal much more in combination than any
isolated record. Second, the phone’s capacity allows even just one
type of information to convey far more than previously possible.
Third, data on the phone can date back for years. In addition, an el-
ement of pervasiveness characterizes cell phones but not physical
records. A decade ago officers might have occasionally stumbled
across a highly personal item such as a diary, but today many of the
more than 90% of American adults who own cell phones keep on their
person a digital record of nearly every aspect of their lives. Pp. 17–
21.
4                         RILEY v. CALIFORNIA

                                  Syllabus

            (ii) The scope of the privacy interests at stake is further com-
    plicated by the fact that the data viewed on many modern cell phones
    may in fact be stored on a remote server. Thus, a search may extend
    well beyond papers and effects in the physical proximity of an ar-
    restee, a concern that the United States recognizes but cannot defini-
    tively foreclose. Pp. 21–22.
       (c) Fallback options offered by the United States and California are
    flawed and contravene this Court’s general preference to provide
    clear guidance to law enforcement through categorical rules. See
    Michigan v. Summers, 452 U.S. 692, 705, n. 19. One possible rule is
    to import the Gant standard from the vehicle context and allow a
    warrantless search of an arrestee’s cell phone whenever it is reason-
    able to believe that the phone contains evidence of the crime of ar-
    rest. That proposal is not appropriate in this context, and would
    prove no practical limit at all when it comes to cell phone searches.
    Another possible rule is to restrict the scope of a cell phone search to
    information relevant to the crime, the arrestee’s identity, or officer
    safety. That proposal would again impose few meaningful con-
    straints on officers. Finally, California suggests an analogue rule,
    under which officers could search cell phone data if they could have
    obtained the same information from a pre-digital counterpart. That
    proposal would allow law enforcement to search a broad range of
    items contained on a phone even though people would be unlikely to
    carry such a variety of information in physical form, and would
    launch courts on a difficult line-drawing expedition to determine
    which digital files are comparable to physical records. Pp. 22–25.
       (d) It is true that this decision will have some impact on the ability
    of law enforcement to combat crime. But the Court’s holding is not
    that the information on a cell phone is immune from search; it is that
    a warrant is generally required before a search. The warrant re-
    quirement is an important component of the Court’s Fourth Amend-
    ment jurisprudence, and warrants may be obtained with increasing
    efficiency. In addition, although the search incident to arrest excep-
    tion does not apply to cell phones, the continued availability of the ex-
    igent circumstances exception may give law enforcement a justifica-
    tion for a warrantless search in particular cases. Pp. 25–27.
No. 13–132, reversed and remanded; No. 13–212, 728 F.3d 1, affirmed.

   ROBERTS, C. J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ.,
joined. ALITO, J., filed an opinion concurring in part and concurring in
the judgment.
                        Cite as: 573 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                           Nos. 13–132 and 13–212
                                   _________________


              DAVID LEON RILEY, PETITIONER
13–132                     v.
                      CALIFORNIA
ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALI-
  FORNIA, FOURTH APPELLATE DISTRICT, DIVISION ONE


                UNITED STATES, PETITIONER
13–212                     v.
                      BRIMA WURIE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

             APPEALS FOR THE FIRST CIRCUIT

                                 [June 25, 2014]


  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
  These two cases raise a common question: whether the
police may, without a warrant, search digital information
on a cell phone seized from an individual who has been
arrested.
                                I

                                A

   In the first case, petitioner David Riley was stopped by a
police officer for driving with expired registration tags. In
the course of the stop, the officer also learned that Riley’s
license had been suspended. The officer impounded Ri-
ley’s car, pursuant to department policy, and another
2                   RILEY v. CALIFORNIA

                     Opinion of the Court

officer conducted an inventory search of the car. Riley was
arrested for possession of concealed and loaded firearms
when that search turned up two handguns under the car’s
hood. See Cal. Penal Code Ann. §§12025(a)(1), 12031(a)(1)
(West 2009).
   An officer searched Riley incident to the arrest and
found items associated with the “Bloods” street gang. He
also seized a cell phone from Riley’s pants pocket. Accord-
ing to Riley’s uncontradicted assertion, the phone was a
“smart phone,” a cell phone with a broad range of other
functions based on advanced computing capability, large
storage capacity, and Internet connectivity. The officer
accessed information on the phone and noticed that some
words (presumably in text messages or a contacts list)
were preceded by the letters “CK”—a label that, he be-
lieved, stood for “Crip Killers,” a slang term for members
of the Bloods gang.
   At the police station about two hours after the arrest, a
detective specializing in gangs further examined the con-
tents of the phone. The detective testified that he “went
through” Riley’s phone “looking for evidence, because . . .
gang members will often video themselves with guns or
take pictures of themselves with the guns.” App. in No.
13–132, p. 20. Although there was “a lot of stuff ” on the
phone, particular files that “caught [the detective’s] eye”
included videos of young men sparring while someone
yelled encouragement using the moniker “Blood.” Id., at
11–13. The police also found photographs of Riley stand-
ing in front of a car they suspected had been involved in a
shooting a few weeks earlier.
   Riley was ultimately charged, in connection with that
earlier shooting, with firing at an occupied vehicle, assault
with a semiautomatic firearm, and attempted murder.
The State alleged that Riley had committed those crimes
for the benefit of a criminal street gang, an aggravating
factor that carries an enhanced sentence. Compare Cal.
                 Cite as: 573 U. S. ____ (2014)           3

                     Opinion of the Court

Penal Code Ann. §246 (2008) with §186.22(b)(4)(B) (2014).
Prior to trial, Riley moved to suppress all evidence that
the police had obtained from his cell phone. He contended
that the searches of his phone violated the Fourth
Amendment, because they had been performed without a
warrant and were not otherwise justified by exigent cir-
cumstances. The trial court rejected that argument. App.
in No. 13–132, at 24, 26. At Riley’s trial, police officers
testified about the photographs and videos found on the
phone, and some of the photographs were admitted into
evidence. Riley was convicted on all three counts and
received an enhanced sentence of 15 years to life in prison.
  The California Court of Appeal affirmed. No. D059840
(Cal. App., Feb. 8, 2013), App. to Pet. for Cert. in No. 13–
132, pp. 1a–23a. The court relied on the California Su-
preme Court’s decision in People v. Diaz, 51 Cal. 4th 84,
244 P.3d 501 (2011), which held that the Fourth Amend-
ment permits a warrantless search of cell phone data
incident to an arrest, so long as the cell phone was imme-
diately associated with the arrestee’s person. See id., at
93, 244 P. 3d, at 505–506.
  The California Supreme Court denied Riley’s petition for
review, App. to Pet. for Cert. in No. 13–132, at 24a, and we
granted certiorari, 571 U. S. ___ (2014).
                             B
  In the second case, a police officer performing routine
surveillance observed respondent Brima Wurie make an
apparent drug sale from a car. Officers subsequently
arrested Wurie and took him to the police station. At the
station, the officers seized two cell phones from Wurie’s
person. The one at issue here was a “flip phone,” a kind of
phone that is flipped open for use and that generally has a
smaller range of features than a smart phone. Five to ten
minutes after arriving at the station, the officers noticed
that the phone was repeatedly receiving calls from a
4                  RILEY v. CALIFORNIA

                     Opinion of the Court

source identified as “my house” on the phone’s external
screen. A few minutes later, they opened the phone and
saw a photograph of a woman and a baby set as the
phone’s wallpaper. They pressed one button on the phone
to access its call log, then another button to determine the
phone number associated with the “my house” label. They
next used an online phone directory to trace that phone
number to an apartment building.
   When the officers went to the building, they saw Wurie’s
name on a mailbox and observed through a window a
woman who resembled the woman in the photograph on
Wurie’s phone. They secured the apartment while obtain-
ing a search warrant and, upon later executing the war-
rant, found and seized 215 grams of crack cocaine, mari-
juana, drug paraphernalia, a firearm and ammunition, and
cash.
   Wurie was charged with distributing crack cocaine,
possessing crack cocaine with intent to distribute, and
being a felon in possession of a firearm and ammunition.
See 18 U.S. C. §922(g); 21 U.S. C. §841(a). He moved to
suppress the evidence obtained from the search of the
apartment, arguing that it was the fruit of an unconstitu-
tional search of his cell phone. The District Court denied
the motion. 612 F. Supp. 2d 104 (Mass. 2009). Wurie was
convicted on all three counts and sentenced to 262 months
in prison.
   A divided panel of the First Circuit reversed the denial
of Wurie’s motion to suppress and vacated Wurie’s convic-
tions for possession with intent to distribute and posses-
sion of a firearm as a felon. 728 F.3d 1 (2013). The court
held that cell phones are distinct from other physical
possessions that may be searched incident to arrest with-
out a warrant, because of the amount of personal data cell
phones contain and the negligible threat they pose to law
enforcement interests. See id., at 8–11.
   We granted certiorari. 571 U. S. ___ (2014).
                  Cite as: 573 U. S. ____ (2014)            5

                      Opinion of the Court

                        II
  The Fourth Amendment provides:
      “The right of the people to be secure in their per-
    sons, houses, papers, and effects, against unreasona-
    ble searches and seizures, shall not be violated, and
    no Warrants shall issue, but upon probable cause,
    supported by Oath or affirmation, and particularly
    describing the place to be searched, and the persons or
    things to be seized.”
   As the text makes clear, “the ultimate touchstone of the
Fourth Amendment is ‘reasonableness.’ ” Brigham City v.
Stuart, 547 U.S. 398, 403 (2006). Our cases have deter-
mined that “[w]here a search is undertaken by law en-
forcement officials to discover evidence of criminal wrong-
doing, . . . reasonableness generally requires the obtaining
of a judicial warrant.” Vernonia School Dist. 47J v. Acton,
515 U.S. 646, 653 (1995). Such a warrant ensures that
the inferences to support a search are “drawn by a neutral
and detached magistrate instead of being judged by the
officer engaged in the often competitive enterprise of
ferreting out crime.” Johnson v. United States, 333 U.S.
10, 14 (1948). In the absence of a warrant, a search is
reasonable only if it falls within a specific exception to the
warrant requirement. See Kentucky v. King, 563 U. S.
___, ___ (2011) (slip op., at 5–6).
   The two cases before us concern the reasonableness of a
warrantless search incident to a lawful arrest. In 1914,
this Court first acknowledged in dictum “the right on the
part of the Government, always recognized under English
and American law, to search the person of the accused
when legally arrested to discover and seize the fruits or
evidences of crime.” Weeks v. United States, 232 U.S. 383,
392. Since that time, it has been well accepted that such a
search constitutes an exception to the warrant require-
ment. Indeed, the label “exception” is something of a
6                   RILEY v. CALIFORNIA

                     Opinion of the Court

misnomer in this context, as warrantless searches incident
to arrest occur with far greater frequency than searches
conducted pursuant to a warrant. See 3 W. LaFave,
Search and Seizure §5.2(b), p. 132, and n. 15 (5th ed.
2012).
  Although the existence of the exception for such searches
has been recognized for a century, its scope has been de-
bated for nearly as long. See Arizona v. Gant, 556 U.S.
332, 350 (2009) (noting the exception’s “checkered his-
tory”). That debate has focused on the extent to which
officers may search property found on or near the arrestee.
Three related precedents set forth the rules governing
such searches:
  The first, Chimel v. California, 395 U.S. 752 (1969), laid
the groundwork for most of the existing search incident to
arrest doctrine. Police officers in that case arrested
Chimel inside his home and proceeded to search his entire
three-bedroom house, including the attic and garage. In
particular rooms, they also looked through the contents of
drawers. Id., at 753–754.
   The Court crafted the following rule for assessing the
reasonableness of a search incident to arrest:
    “When an arrest is made, it is reasonable for the ar-
    resting officer to search the person arrested in order
    to remove any weapons that the latter might seek to
    use in order to resist arrest or effect his escape. Oth-
    erwise, the officer’s safety might well be endangered,
    and the arrest itself frustrated. In addition, it is en-
    tirely reasonable for the arresting officer to search for
    and seize any evidence on the arrestee’s person in or-
    der to prevent its concealment or destruction. . . .
    There is ample justification, therefore, for a search of
    the arrestee’s person and the area ‘within his immedi-
    ate control’—construing that phrase to mean the area
    from within which he might gain possession of a
                 Cite as: 573 U. S. ____ (2014)            7

                     Opinion of the Court

    weapon or destructible evidence.” Id., at 762–763.
The extensive warrantless search of Chimel’s home did not
fit within this exception, because it was not needed to
protect officer safety or to preserve evidence. Id., at 763,
768.
   Four years later, in United States v. Robinson, 414 U.S.
218 (1973), the Court applied the Chimel analysis in the
context of a search of the arrestee’s person. A police of-
ficer had arrested Robinson for driving with a revoked
license. The officer conducted a patdown search and felt
an object that he could not identify in Robinson’s coat
pocket. He removed the object, which turned out to be a
crumpled cigarette package, and opened it. Inside were 14
capsules of heroin. Id., at 220, 223.
   The Court of Appeals concluded that the search was
unreasonable because Robinson was unlikely to have
evidence of the crime of arrest on his person, and because
it believed that extracting the cigarette package and open-
ing it could not be justified as part of a protective search
for weapons. This Court reversed, rejecting the notion
that “case-by-case adjudication” was required to determine
“whether or not there was present one of the reasons
supporting the authority for a search of the person inci-
dent to a lawful arrest.” Id., at 235. As the Court ex-
plained, “[t]he authority to search the person incident to a
lawful custodial arrest, while based upon the need to
disarm and to discover evidence, does not depend on what
a court may later decide was the probability in a particu-
lar arrest situation that weapons or evidence would in fact
be found upon the person of the suspect.” Ibid. Instead, a
“custodial arrest of a suspect based on probable cause is a
reasonable intrusion under the Fourth Amendment; that
intrusion being lawful, a search incident to the arrest
requires no additional justification.” Ibid.
   The Court thus concluded that the search of Robinson
8                    RILEY v. CALIFORNIA

                      Opinion of the Court

was reasonable even though there was no concern about
the loss of evidence, and the arresting officer had no spe-
cific concern that Robinson might be armed. Id., at 236.
In doing so, the Court did not draw a line between a
search of Robinson’s person and a further examination of
the cigarette pack found during that search. It merely
noted that, “[h]aving in the course of a lawful search come
upon the crumpled package of cigarettes, [the officer] was
entitled to inspect it.” Ibid. A few years later, the Court
clarified that this exception was limited to “personal prop-
erty . . . immediately associated with the person of the
arrestee.” United States v. Chadwick, 433 U.S. 1, 15
(1977) (200-pound, locked footlocker could not be searched
incident to arrest), abrogated on other grounds by Califor-
nia v. Acevedo, 500 U.S. 565 (1991).
   The search incident to arrest trilogy concludes with
Gant, which analyzed searches of an arrestee’s vehicle.
Gant, like Robinson, recognized that the Chimel concerns
for officer safety and evidence preservation underlie the
search incident to arrest exception. See 556 U.S., at 338.
As a result, the Court concluded that Chimel could author-
ize police to search a vehicle “only when the arrestee is
unsecured and within reaching distance of the passenger
compartment at the time of the search.” 556 U.S., at 343.
Gant added, however, an independent exception for a
warrantless search of a vehicle’s passenger compartment
“when it is ‘reasonable to believe evidence relevant to the
crime of arrest might be found in the vehicle.’ ” Ibid.
(quoting Thornton v. United States, 541 U.S. 615, 632
(2004) (SCALIA, J., concurring in judgment)). That excep-
tion stems not from Chimel, the Court explained, but from
“circumstances unique to the vehicle context.” 556 U.S.,
at 343.
                              III
    These cases require us to decide how the search incident
                 Cite as: 573 U. S. ____ (2014)            9

                     Opinion of the Court

to arrest doctrine applies to modern cell phones, which are
now such a pervasive and insistent part of daily life that
the proverbial visitor from Mars might conclude they were
an important feature of human anatomy. A smart phone
of the sort taken from Riley was unheard of ten years ago;
a significant majority of American adults now own such
phones. See A. Smith, Pew Research Center, Smartphone
Ownership—2013 Update (June 5, 2013). Even less so-
phisticated phones like Wurie’s, which have already faded
in popularity since Wurie was arrested in 2007, have been
around for less than 15 years. Both phones are based on
technology nearly inconceivable just a few decades ago,
when Chimel and Robinson were decided.
   Absent more precise guidance from the founding era, we
generally determine whether to exempt a given type of
search from the warrant requirement “by assessing, on the
one hand, the degree to which it intrudes upon an individ-
ual’s privacy and, on the other, the degree to which it is
needed for the promotion of legitimate governmental
interests.” Wyoming v. Houghton, 526 U.S. 295, 300
(1999). Such a balancing of interests supported the search
incident to arrest exception in Robinson, and a mechanical
application of Robinson might well support the warrant-
less searches at issue here.
   But while Robinson’s categorical rule strikes the appro-
priate balance in the context of physical objects, neither of
its rationales has much force with respect to digital con-
tent on cell phones. On the government interest side,
Robinson concluded that the two risks identified in
Chimel—harm to officers and destruction of evidence—are
present in all custodial arrests. There are no comparable
risks when the search is of digital data. In addition, Rob-
inson regarded any privacy interests retained by an indi-
vidual after arrest as significantly diminished by the fact
of the arrest itself. Cell phones, however, place vast quan-
tities of personal information literally in the hands of
10                  RILEY v. CALIFORNIA

                     Opinion of the Court

individuals. A search of the information on a cell phone
bears little resemblance to the type of brief physical search
considered in Robinson.
  We therefore decline to extend Robinson to searches of
data on cell phones, and hold instead that officers must
generally secure a warrant before conducting such a
search.
                               A
   We first consider each Chimel concern in turn. In doing
so, we do not overlook Robinson’s admonition that searches
of a person incident to arrest, “while based upon the
need to disarm and to discover evidence,” are reasonable
regardless of “the probability in a particular arrest situa-
tion that weapons or evidence would in fact be found.” 414
U.S., at 235. Rather than requiring the “case-by-case
adjudication” that Robinson rejected, ibid., we ask instead
whether application of the search incident to arrest doc-
trine to this particular category of effects would “untether
the rule from the justifications underlying the Chimel
exception,” Gant, supra, at 343. See also Knowles v. Iowa,
525 U.S. 113, 119 (1998) (declining to extend Robinson to
the issuance of citations, “a situation where the concern
for officer safety is not present to the same extent and the
concern for destruction or loss of evidence is not present at
all”).
                              1
   Digital data stored on a cell phone cannot itself be used
as a weapon to harm an arresting officer or to effectuate
the arrestee’s escape. Law enforcement officers remain
free to examine the physical aspects of a phone to ensure
that it will not be used as a weapon—say, to determine
whether there is a razor blade hidden between the phone
and its case. Once an officer has secured a phone and
eliminated any potential physical threats, however, data
                  Cite as: 573 U. S. ____ (2014)           11

                      Opinion of the Court

on the phone can endanger no one.
   Perhaps the same might have been said of the cigarette
pack seized from Robinson’s pocket. Once an officer
gained control of the pack, it was unlikely that Robinson
could have accessed the pack’s contents. But unknown
physical objects may always pose risks, no matter how
slight, during the tense atmosphere of a custodial arrest.
The officer in Robinson testified that he could not identify
the objects in the cigarette pack but knew they were not
cigarettes. See 414 U.S., at 223, 236, n. 7. Given that, a
further search was a reasonable protective measure. No
such unknowns exist with respect to digital data. As the
First Circuit explained, the officers who searched Wurie’s
cell phone “knew exactly what they would find therein:
data. They also knew that the data could not harm them.”
728 F.3d, at 10.
   The United States and California both suggest that a
search of cell phone data might help ensure officer safety
in more indirect ways, for example by alerting officers that
confederates of the arrestee are headed to the scene.
There is undoubtedly a strong government interest in
warning officers about such possibilities, but neither the
United States nor California offers evidence to suggest
that their concerns are based on actual experience. The
proposed consideration would also represent a broadening
of Chimel’s concern that an arrestee himself might grab a
weapon and use it against an officer “to resist arrest or
effect his escape.” 395 U.S., at 763. And any such threats
from outside the arrest scene do not “lurk[ ] in all custodial
arrests.” Chadwick, 433 U.S., at 14–15. Accordingly, the
interest in protecting officer safety does not justify dis-
pensing with the warrant requirement across the board.
To the extent dangers to arresting officers may be impli-
cated in a particular way in a particular case, they are
better addressed through consideration of case-specific
exceptions to the warrant requirement, such as the one for
12                 RILEY v. CALIFORNIA

                     Opinion of the Court

exigent circumstances. See, e.g., Warden, Md. Peniten-
tiary v. Hayden, 387 U.S. 294, 298–299 (1967) (“The
Fourth Amendment does not require police officers to
delay in the course of an investigation if to do so would
gravely endanger their lives or the lives of others.”).
                              2
   The United States and California focus primarily on the
second Chimel rationale: preventing the destruction of
evidence.
   Both Riley and Wurie concede that officers could have
seized and secured their cell phones to prevent destruction
of evidence while seeking a warrant. See Brief for Peti-
tioner in No. 13–132, p. 20; Brief for Respondent in No.
13–212, p. 41. That is a sensible concession. See Illinois
v. McArthur, 531 U.S. 326, 331–333 (2001); Chadwick,
supra, at 13, and n. 8. And once law enforcement officers
have secured a cell phone, there is no longer any risk that
the arrestee himself will be able to delete incriminating
data from the phone.
   The United States and California argue that infor-
mation on a cell phone may nevertheless be vulnerable to
two types of evidence destruction unique to digital data—
remote wiping and data encryption. Remote wiping occurs
when a phone, connected to a wireless network, receives a
signal that erases stored data. This can happen when a
third party sends a remote signal or when a phone is
preprogrammed to delete data upon entering or leaving
certain geographic areas (so-called “geofencing”). See
Dept. of Commerce, National Institute of Standards and
Technology, R. Ayers, S. Brothers, & W. Jansen, Guide-
lines on Mobile Device Forensics (Draft) 29, 31 (SP 800–
101 Rev. 1, Sept. 2013) (hereinafter Ayers). Encryption is
a security feature that some modern cell phones use in
addition to password protection. When such phones lock,
data becomes protected by sophisticated encryption that
                 Cite as: 573 U. S. ____ (2014)           13

                     Opinion of the Court

renders a phone all but “unbreakable” unless police know
the password. Brief for United States as Amicus Curiae in
No. 13–132, p. 11.
   As an initial matter, these broader concerns about the
loss of evidence are distinct from Chimel’s focus on a
defendant who responds to arrest by trying to conceal or
destroy evidence within his reach. See 395 U.S., at 763–
764. With respect to remote wiping, the Government’s
primary concern turns on the actions of third parties who
are not present at the scene of arrest. And data encryp-
tion is even further afield. There, the Government focuses
on the ordinary operation of a phone’s security features,
apart from any active attempt by a defendant or his asso-
ciates to conceal or destroy evidence upon arrest.
   We have also been given little reason to believe that
either problem is prevalent. The briefing reveals only a
couple of anecdotal examples of remote wiping triggered
by an arrest. See Brief for Association of State Criminal
Investigative Agencies et al. as Amici Curiae in No. 13–
132, pp. 9–10; see also Tr. of Oral Arg. in No. 13–132,
p. 48. Similarly, the opportunities for officers to search a
password-protected phone before data becomes encrypted
are quite limited. Law enforcement officers are very
unlikely to come upon such a phone in an unlocked state
because most phones lock at the touch of a button or, as a
default, after some very short period of inactivity. See,
e.g., iPhone User Guide for iOS 7.1 Software 10 (2014)
(default lock after about one minute). This may explain
why the encryption argument was not made until the
merits stage in this Court, and has never been considered
by the Courts of Appeals.
   Moreover, in situations in which an arrest might trigger
a remote-wipe attempt or an officer discovers an unlocked
phone, it is not clear that the ability to conduct a warrant-
less search would make much of a difference. The need to
effect the arrest, secure the scene, and tend to other press-
14                 RILEY v. CALIFORNIA

                     Opinion of the Court

ing matters means that law enforcement officers may well
not be able to turn their attention to a cell phone right
away. See Tr. of Oral Arg. in No. 13–132, at 50; see also
Brief for United States as Amicus Curiae in No. 13–132, at
19. Cell phone data would be vulnerable to remote wiping
from the time an individual anticipates arrest to the time
any eventual search of the phone is completed, which
might be at the station house hours later. Likewise, an
officer who seizes a phone in an unlocked state might not
be able to begin his search in the short time remaining
before the phone locks and data becomes encrypted.
   In any event, as to remote wiping, law enforcement is
not without specific means to address the threat. Remote
wiping can be fully prevented by disconnecting a phone
from the network. There are at least two simple ways to
do this: First, law enforcement officers can turn the phone
off or remove its battery. Second, if they are concerned
about encryption or other potential problems, they can
leave a phone powered on and place it in an enclosure that
isolates the phone from radio waves. See Ayers 30–31.
Such devices are commonly called “Faraday bags,” after
the English scientist Michael Faraday. They are essen-
tially sandwich bags made of aluminum foil: cheap, light-
weight, and easy to use. See Brief for Criminal Law Pro-
fessors as Amici Curiae 9. They may not be a complete
answer to the problem, see Ayers 32, but at least for now
they provide a reasonable response. In fact, a number of
law enforcement agencies around the country already
encourage the use of Faraday bags. See, e.g., Dept. of
Justice, National Institute of Justice, Electronic Crime
Scene Investigation: A Guide for First Responders 14, 32
(2d ed. Apr. 2008); Brief for Criminal Law Professors as
Amici Curiae 4–6.
   To the extent that law enforcement still has specific
concerns about the potential loss of evidence in a particu-
lar case, there remain more targeted ways to address
                  Cite as: 573 U. S. ____ (2014)           15

                      Opinion of the Court

those concerns. If “the police are truly confronted with a
‘now or never’ situation,”—for example, circumstances
suggesting that a defendant’s phone will be the target of
an imminent remote-wipe attempt—they may be able to
rely on exigent circumstances to search the phone imme-
diately. Missouri v. McNeely, 569 U. S. ___, ___ (2013)
(slip op., at 10) (quoting Roaden v. Kentucky, 413 U.S.
496, 505 (1973); some internal quotation marks omitted).
Or, if officers happen to seize a phone in an unlocked
state, they may be able to disable a phone’s automatic-lock
feature in order to prevent the phone from locking and
encrypting data. See App. to Reply Brief in No. 13–132, p.
3a (diagramming the few necessary steps). Such a preven-
tive measure could be analyzed under the principles set
forth in our decision in McArthur, 531 U.S. 326, which
approved officers’ reasonable steps to secure a scene to
preserve evidence while they awaited a warrant. See id.,
at 331–333.
                              B
   The search incident to arrest exception rests not only on
the heightened government interests at stake in a volatile
arrest situation, but also on an arrestee’s reduced privacy
interests upon being taken into police custody. Robinson
focused primarily on the first of those rationales. But it
also quoted with approval then-Judge Cardozo’s account of
the historical basis for the search incident to arrest excep-
tion: “Search of the person becomes lawful when grounds
for arrest and accusation have been discovered, and the
law is in the act of subjecting the body of the accused to its
physical dominion.” 414 U.S., at 232 (quoting People v.
Chiagles, 237 N.Y. 193, 197, 142 N.E. 583, 584 (1923));
see also 414 U.S., at 237 (Powell, J., concurring) (“an
individual lawfully subjected to a custodial arrest retains
no significant Fourth Amendment interest in the privacy
of his person”). Put simply, a patdown of Robinson’s cloth-
16                  RILEY v. CALIFORNIA

                     Opinion of the Court

ing and an inspection of the cigarette pack found in his
pocket constituted only minor additional intrusions com-
pared to the substantial government authority exercised
in taking Robinson into custody. See Chadwick, 433 U.S.,
at 16, n. 10 (searches of a person are justified in part by
“reduced expectations of privacy caused by the arrest”).
   The fact that an arrestee has diminished privacy inter-
ests does not mean that the Fourth Amendment falls out
of the picture entirely. Not every search “is acceptable
solely because a person is in custody.” Maryland v. King,
569 U. S. ___, ___ (2013) (slip op., at 26). To the contrary,
when “privacy-related concerns are weighty enough” a
“search may require a warrant, notwithstanding the di-
minished expectations of privacy of the arrestee.” Ibid.
One such example, of course, is Chimel. Chimel refused to
“characteriz[e] the invasion of privacy that results from a
top-to-bottom search of a man’s house as ‘minor.’ ” 395
U.S., at 766–767, n. 12. Because a search of the arrestee’s
entire house was a substantial invasion beyond the arrest
itself, the Court concluded that a warrant was required.
   Robinson is the only decision from this Court applying
Chimel to a search of the contents of an item found on an
arrestee’s person. In an earlier case, this Court had ap-
proved a search of a zipper bag carried by an arrestee, but
the Court analyzed only the validity of the arrest itself.
See Draper v. United States, 358 U.S. 307, 310–311
(1959). Lower courts applying Robinson and Chimel,
however, have approved searches of a variety of personal
items carried by an arrestee. See, e.g., United States v.
Carrion, 809 F.2d 1120, 1123, 1128 (CA5 1987) (billfold
and address book); United States v. Watson, 669 F.2d
1374, 1383–1384 (CA11 1982) (wallet); United States v.
Lee, 501 F.2d 890, 892 (CADC 1974) (purse).
   The United States asserts that a search of all data
stored on a cell phone is “materially indistinguishable”
from searches of these sorts of physical items. Brief for
                 Cite as: 573 U. S. ____ (2014)          17

                     Opinion of the Court

United States in No. 13–212, p. 26. That is like saying a
ride on horseback is materially indistinguishable from a
flight to the moon. Both are ways of getting from point A
to point B, but little else justifies lumping them together.
Modern cell phones, as a category, implicate privacy con-
cerns far beyond those implicated by the search of a ciga-
rette pack, a wallet, or a purse. A conclusion that inspect-
ing the contents of an arrestee’s pockets works no
substantial additional intrusion on privacy beyond the
arrest itself may make sense as applied to physical items,
but any extension of that reasoning to digital data has to
rest on its own bottom.
                               1
   Cell phones differ in both a quantitative and a qualita-
tive sense from other objects that might be kept on an
arrestee’s person. The term “cell phone” is itself mislead-
ing shorthand; many of these devices are in fact minicom-
puters that also happen to have the capacity to be used as
a telephone. They could just as easily be called cameras,
video players, rolodexes, calendars, tape recorders, librar-
ies, diaries, albums, televisions, maps, or newspapers.
   One of the most notable distinguishing features of mod-
ern cell phones is their immense storage capacity. Before
cell phones, a search of a person was limited by physical
realities and tended as a general matter to constitute only
a narrow intrusion on privacy. See Kerr, Foreword: Ac-
counting for Technological Change, 36 Harv. J. L. & Pub.
Pol’y 403, 404–405 (2013). Most people cannot lug around
every piece of mail they have received for the past several
months, every picture they have taken, or every book or
article they have read—nor would they have any reason to
attempt to do so. And if they did, they would have to drag
behind them a trunk of the sort held to require a search
warrant in Chadwick, supra, rather than a container the
size of the cigarette package in Robinson.
18                    RILEY v. CALIFORNIA

                        Opinion of the Court

   But the possible intrusion on privacy is not physically
limited in the same way when it comes to cell phones. The
current top-selling smart phone has a standard capacity of
16 gigabytes (and is available with up to 64 gigabytes).
Sixteen gigabytes translates to millions of pages of text,
thousands of pictures, or hundreds of videos. See Kerr,
supra, at 404; Brief for Center for Democracy & Technol-
ogy et al. as Amici Curiae 7–8. Cell phones couple that
capacity with the ability to store many different types of
information: Even the most basic phones that sell for less
than $20 might hold photographs, picture messages, text
messages, Internet browsing history, a calendar, a thousand-
entry phone book, and so on. See id., at 30; United States
v. Flores-Lopez, 670 F.3d 803, 806 (CA7 2012). We expect
that the gulf between physical practicability and digital
capacity will only continue to widen in the future.
   The storage capacity of cell phones has several interre-
lated consequences for privacy. First, a cell phone collects
in one place many distinct types of information—an ad-
dress, a note, a prescription, a bank statement, a video—
that reveal much more in combination than any isolated
record. Second, a cell phone’s capacity allows even just
one type of information to convey far more than previously
possible. The sum of an individual’s private life can be
reconstructed through a thousand photographs labeled
with dates, locations, and descriptions; the same cannot be
said of a photograph or two of loved ones tucked into a
wallet. Third, the data on a phone can date back to the
purchase of the phone, or even earlier. A person might
carry in his pocket a slip of paper reminding him to call
Mr. Jones; he would not carry a record of all his communi-
cations with Mr. Jones for the past several months, as
would routinely be kept on a phone.1
——————
  1 Because the United States and California agree that these cases

involve searches incident to arrest, these cases do not implicate the
                   Cite as: 573 U. S. ____ (2014)                19

                        Opinion of the Court

   Finally, there is an element of pervasiveness that char-
acterizes cell phones but not physical records. Prior to the
digital age, people did not typically carry a cache of sensi-
tive personal information with them as they went about
their day. Now it is the person who is not carrying a cell
phone, with all that it contains, who is the exception.
According to one poll, nearly three-quarters of smart
phone users report being within five feet of their phones
most of the time, with 12% admitting that they even use
their phones in the shower. See Harris Interactive, 2013
Mobile Consumer Habits Study (June 2013). A decade ago
police officers searching an arrestee might have occasion-
ally stumbled across a highly personal item such as a
diary. See, e.g., United States v. Frankenberry, 387 F.2d
337 (CA2 1967) (per curiam). But those discoveries were
likely to be few and far between. Today, by contrast, it is
no exaggeration to say that many of the more than 90% of
American adults who own a cell phone keep on their per-
son a digital record of nearly every aspect of their lives—
from the mundane to the intimate. See Ontario v. Quon,
560 U.S. 746, 760 (2010). Allowing the police to scrutinize
such records on a routine basis is quite different from
allowing them to search a personal item or two in the
occasional case.
   Although the data stored on a cell phone is distin-
guished from physical records by quantity alone, certain
types of data are also qualitatively different. An Internet
search and browsing history, for example, can be found on
an Internet-enabled phone and could reveal an individu-
al’s private interests or concerns—perhaps a search for
certain symptoms of disease, coupled with frequent visits
to WebMD. Data on a cell phone can also reveal where a
person has been. Historic location information is a stand-
—————— 

question whether the collection or inspection of aggregated digital

information amounts to a search under other circumstances.

20                 RILEY v. CALIFORNIA

                     Opinion of the Court

ard feature on many smart phones and can reconstruct
someone’s specific movements down to the minute, not
only around town but also within a particular building.
See United States v. Jones, 565 U. S. ___, ___ (2012)
(SOTOMAYOR, J., concurring) (slip op., at 3) (“GPS monitor-
ing generates a precise, comprehensive record of a person’s
public movements that reflects a wealth of detail about
her familial, political, professional, religious, and sexual
associations.”).
  Mobile application software on a cell phone, or “apps,”
offer a range of tools for managing detailed information
about all aspects of a person’s life. There are apps for
Democratic Party news and Republican Party news; apps
for alcohol, drug, and gambling addictions; apps for shar-
ing prayer requests; apps for tracking pregnancy symp-
toms; apps for planning your budget; apps for every con-
ceivable hobby or pastime; apps for improving your
romantic life. There are popular apps for buying or selling
just about anything, and the records of such transactions
may be accessible on the phone indefinitely. There are
over a million apps available in each of the two major app
stores; the phrase “there’s an app for that” is now part of
the popular lexicon. The average smart phone user has
installed 33 apps, which together can form a revealing
montage of the user’s life. See Brief for Electronic Privacy
Information Center as Amicus Curiae in No. 13–132, p. 9.
  In 1926, Learned Hand observed (in an opinion later
quoted in Chimel) that it is “a totally different thing to
search a man’s pockets and use against him what they
contain, from ransacking his house for everything which
may incriminate him.” United States v. Kirschenblatt, 16
F.2d 202, 203 (CA2). If his pockets contain a cell phone,
however, that is no longer true. Indeed, a cell phone
search would typically expose to the government far more
than the most exhaustive search of a house: A phone not
only contains in digital form many sensitive records previ-
                 Cite as: 573 U. S. ____ (2014)          21

                     Opinion of the Court

ously found in the home; it also contains a broad array of
private information never found in a home in any form—
unless the phone is.
                              2
   To further complicate the scope of the privacy interests
at stake, the data a user views on many modern cell
phones may not in fact be stored on the device itself.
Treating a cell phone as a container whose contents may
be searched incident to an arrest is a bit strained as an
initial matter. See New York v. Belton, 453 U.S. 454, 460,
n. 4 (1981) (describing a “container” as “any object capable
of holding another object”). But the analogy crumbles
entirely when a cell phone is used to access data located
elsewhere, at the tap of a screen. That is what cell
phones, with increasing frequency, are designed to do by
taking advantage of “cloud computing.” Cloud computing
is the capacity of Internet-connected devices to display
data stored on remote servers rather than on the device
itself. Cell phone users often may not know whether
particular information is stored on the device or in the
cloud, and it generally makes little difference. See Brief
for Electronic Privacy Information Center in No. 13–132,
at 12–14, 20. Moreover, the same type of data may be
stored locally on the device for one user and in the cloud
for another.
   The United States concedes that the search incident to
arrest exception may not be stretched to cover a search of
files accessed remotely—that is, a search of files stored in
the cloud. See Brief for United States in No. 13–212, at
43–44. Such a search would be like finding a key in a
suspect’s pocket and arguing that it allowed law enforce-
ment to unlock and search a house. But officers searching
a phone’s data would not typically know whether the
information they are viewing was stored locally at the
time of the arrest or has been pulled from the cloud.
22                  RILEY v. CALIFORNIA

                     Opinion of the Court

  Although the Government recognizes the problem, its
proposed solutions are unclear. It suggests that officers
could disconnect a phone from the network before search-
ing the device—the very solution whose feasibility it con-
tested with respect to the threat of remote wiping. Com-
pare Tr. of Oral Arg. in No. 13–132, at 50–51, with Tr. of
Oral Arg. in No. 13–212, pp. 13–14. Alternatively, the
Government proposes that law enforcement agencies
“develop protocols to address” concerns raised by cloud
computing. Reply Brief in No. 13–212, pp. 14–15. Proba-
bly a good idea, but the Founders did not fight a revolution
to gain the right to government agency protocols. The
possibility that a search might extend well beyond papers
and effects in the physical proximity of an arrestee is yet
another reason that the privacy interests here dwarf those
in Robinson.
                              C
  Apart from their arguments for a direct extension of
Robinson, the United States and California offer various
fallback options for permitting warrantless cell phone
searches under certain circumstances. Each of the pro-
posals is flawed and contravenes our general preference to
provide clear guidance to law enforcement through cate-
gorical rules. “[I]f police are to have workable rules, the
balancing of the competing interests . . . ‘must in large
part be done on a categorical basis—not in an ad hoc, case-
by-case fashion by individual police officers.’ ” Michigan v.
Summers, 452 U.S. 692, 705, n. 19 (1981) (quoting Duna-
way v. New York, 442 U.S. 200, 219–220 (1979) (White, J.,
concurring)).
  The United States first proposes that the Gant standard
be imported from the vehicle context, allowing a warrant-
less search of an arrestee’s cell phone whenever it is rea-
sonable to believe that the phone contains evidence of the
crime of arrest. But Gant relied on “circumstances unique
                 Cite as: 573 U. S. ____ (2014)           23

                     Opinion of the Court

to the vehicle context” to endorse a search solely for the
purpose of gathering evidence. 556 U.S., at 343. JUSTICE
SCALIA’s Thornton opinion, on which Gant was based,
explained that those unique circumstances are “a reduced
expectation of privacy” and “heightened law enforcement
needs” when it comes to motor vehicles. 541 U.S., at 631;
see also Wyoming v. Houghton, 526 U.S., at 303–304. For
reasons that we have explained, cell phone searches bear
neither of those characteristics.
  At any rate, a Gant standard would prove no practical
limit at all when it comes to cell phone searches. In the
vehicle context, Gant generally protects against searches
for evidence of past crimes. See 3 W. LaFave, Search and
Seizure §7.1(d), at 709, and n. 191. In the cell phone
context, however, it is reasonable to expect that incrimi-
nating information will be found on a phone regardless of
when the crime occurred. Similarly, in the vehicle context
Gant restricts broad searches resulting from minor crimes
such as traffic violations. See id., §7.1(d), at 713, and n.
204. That would not necessarily be true for cell phones. It
would be a particularly inexperienced or unimaginative
law enforcement officer who could not come up with sev-
eral reasons to suppose evidence of just about any crime
could be found on a cell phone. Even an individual pulled
over for something as basic as speeding might well have
locational data dispositive of guilt on his phone. An indi-
vidual pulled over for reckless driving might have evi-
dence on the phone that shows whether he was texting
while driving. The sources of potential pertinent infor-
mation are virtually unlimited, so applying the Gant
standard to cell phones would in effect give “police officers
unbridled discretion to rummage at will among a person’s
private effects.” 556 U.S., at 345.
  The United States also proposes a rule that would re-
strict the scope of a cell phone search to those areas of the
phone where an officer reasonably believes that infor-
24                  RILEY v. CALIFORNIA

                     Opinion of the Court

mation relevant to the crime, the arrestee’s identity, or
officer safety will be discovered. See Brief for United
States in No. 13–212, at 51–53. This approach would
again impose few meaningful constraints on officers. The
proposed categories would sweep in a great deal of infor-
mation, and officers would not always be able to discern in
advance what information would be found where.
  We also reject the United States’ final suggestion that
officers should always be able to search a phone’s call log,
as they did in Wurie’s case. The Government relies on
Smith v. Maryland, 442 U.S. 735 (1979), which held that
no warrant was required to use a pen register at telephone
company premises to identify numbers dialed by a particu-
lar caller. The Court in that case, however, concluded that
the use of a pen register was not a “search” at all under
the Fourth Amendment. See id., at 745–746. There is no
dispute here that the officers engaged in a search of
Wurie’s cell phone. Moreover, call logs typically contain
more than just phone numbers; they include any identify-
ing information that an individual might add, such as the
label “my house” in Wurie’s case.
  Finally, at oral argument California suggested a differ-
ent limiting principle, under which officers could search
cell phone data if they could have obtained the same in-
formation from a pre-digital counterpart. See Tr. of Oral
Arg. in No. 13–132, at 38–43; see also Flores-Lopez, 670
F.3d, at 807 (“If police are entitled to open a pocket diary
to copy the owner’s address, they should be entitled to
turn on a cell phone to learn its number.”). But the fact
that a search in the pre-digital era could have turned up a
photograph or two in a wallet does not justify a search of
thousands of photos in a digital gallery. The fact that
someone could have tucked a paper bank statement in a
pocket does not justify a search of every bank statement
from the last five years. And to make matters worse, such
an analogue test would allow law enforcement to search a
                 Cite as: 573 U. S. ____ (2014)           25

                     Opinion of the Court

range of items contained on a phone, even though people
would be unlikely to carry such a variety of information in
physical form. In Riley’s case, for example, it is implausi-
ble that he would have strolled around with video tapes,
photo albums, and an address book all crammed into his
pockets. But because each of those items has a pre-digital
analogue, police under California’s proposal would be able
to search a phone for all of those items—a significant
diminution of privacy.
  In addition, an analogue test would launch courts on a
difficult line-drawing expedition to determine which digi-
tal files are comparable to physical records. Is an e-mail
equivalent to a letter? Is a voicemail equivalent to a
phone message slip? It is not clear how officers could
make these kinds of decisions before conducting a search,
or how courts would apply the proposed rule after the fact.
An analogue test would “keep defendants and judges
guessing for years to come.” Sykes v. United States, 564
U.S. 1, ___ (2011) (SCALIA, J., dissenting) (slip op., at 7)
(discussing the Court’s analogue test under the Armed
Career Criminal Act).
                            IV
  We cannot deny that our decision today will have an
impact on the ability of law enforcement to combat crime.
Cell phones have become important tools in facilitating
coordination and communication among members of crim-
inal enterprises, and can provide valuable incriminating
information about dangerous criminals. Privacy comes at
a cost.
  Our holding, of course, is not that the information on a
cell phone is immune from search; it is instead that a
warrant is generally required before such a search, even
when a cell phone is seized incident to arrest. Our cases
have historically recognized that the warrant requirement
is “an important working part of our machinery of gov-
26                  RILEY v. CALIFORNIA

                     Opinion of the Court

ernment,” not merely “an inconvenience to be somehow
‘weighed’ against the claims of police efficiency.” Coolidge
v. New Hampshire, 403 U.S. 443, 481 (1971). Recent
technological advances similar to those discussed here
have, in addition, made the process of obtaining a warrant
itself more efficient. See McNeely, 569 U. S., at ___ (slip
op., at 11–12); id., at ___ (ROBERTS, C. J., concurring in
part and dissenting in part) (slip op., at 8) (describing
jurisdiction where “police officers can e-mail warrant
requests to judges’ iPads [and] judges have signed such
warrants and e-mailed them back to officers in less than
15 minutes”).
   Moreover, even though the search incident to arrest
exception does not apply to cell phones, other case-specific
exceptions may still justify a warrantless search of a
particular phone. “One well-recognized exception applies
when ‘ “the exigencies of the situation” make the needs of
law enforcement so compelling that [a] warrantless search
is objectively reasonable under the Fourth Amendment.’ ”
Kentucky v. King, 563 U. S., at ___ (slip op., at 6) (quoting
Mincey v. Arizona, 437 U.S. 385, 394 (1978)). Such exi-
gencies could include the need to prevent the imminent
destruction of evidence in individual cases, to pursue a
fleeing suspect, and to assist persons who are seriously
injured or are threatened with imminent injury. 563
U. S., at ___. In Chadwick, for example, the Court held
that the exception for searches incident to arrest did not
justify a search of the trunk at issue, but noted that “if
officers have reason to believe that luggage contains some
immediately dangerous instrumentality, such as explo-
sives, it would be foolhardy to transport it to the station
house without opening the luggage.” 433 U.S., at 15, n. 9.
   In light of the availability of the exigent circumstances
exception, there is no reason to believe that law enforce-
ment officers will not be able to address some of the more
extreme hypotheticals that have been suggested: a suspect
                     Cite as: 573 U. S. ____ (2014)                  27

                         Opinion of the Court

texting an accomplice who, it is feared, is preparing to
detonate a bomb, or a child abductor who may have infor-
mation about the child’s location on his cell phone. The
defendants here recognize—indeed, they stress—that such
fact-specific threats may justify a warrantless search of
cell phone data. See Reply Brief in No. 13–132, at 8–9;
Brief for Respondent in No. 13–212, at 30, 41. The critical
point is that, unlike the search incident to arrest excep-
tion, the exigent circumstances exception requires a court
to examine whether an emergency justified a warrantless
search in each particular case. See McNeely, supra, at ___
(slip op., at 6).2
                        *    *    *
   Our cases have recognized that the Fourth Amendment
was the founding generation’s response to the reviled
“general warrants” and “writs of assistance” of the colonial
era, which allowed British officers to rummage through
homes in an unrestrained search for evidence of criminal
activity. Opposition to such searches was in fact one of the
driving forces behind the Revolution itself. In 1761, the
patriot James Otis delivered a speech in Boston denounc-
ing the use of writs of assistance. A young John Adams
was there, and he would later write that “[e]very man of a
crowded audience appeared to me to go away, as I did,
ready to take arms against writs of assistance.” 10 Works
of John Adams 247–248 (C. Adams ed. 1856). According to
Adams, Otis’s speech was “the first scene of the first act of

——————
  2 In Wurie’s case, for example, the dissenting First Circuit judge ar-
gued that exigent circumstances could have justified a search of Wurie’s
phone. See 728 F.3d 1, 17 (2013) (opinion of Howard, J.) (discussing
the repeated unanswered calls from “my house,” the suspected location
of a drug stash). But the majority concluded that the Government had
not made an exigent circumstances argument. See id., at 1. The
Government acknowledges the same in this Court. See Brief for United
States in No. 13–212, p. 28, n. 8.
28                 RILEY v. CALIFORNIA

                     Opinion of the Court

opposition to the arbitrary claims of Great Britain. Then
and there the child Independence was born.” Id., at 248
(quoted in Boyd v. United States, 116 U.S. 616, 625
(1886)).
   Modern cell phones are not just another technological
convenience. With all they contain and all they may
reveal, they hold for many Americans “the privacies of
life,” Boyd, supra, at 630. The fact that technology now
allows an individual to carry such information in his hand
does not make the information any less worthy of the
protection for which the Founders fought. Our answer to
the question of what police must do before searching a cell
phone seized incident to an arrest is accordingly simple—
get a warrant.
   We reverse the judgment of the California Court of
Appeal in No. 13–132 and remand the case for further
proceedings not inconsistent with this opinion. We affirm
the judgment of the First Circuit in No. 13–212.

                                            It is so ordered.
                 Cite as: 573 U. S. ____ (2014)            1

                      Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 13–132 and 13–212
                         _________________


          DAVID LEON RILEY, PETITIONER
13–132                 v.
                  CALIFORNIA
ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALI-
  FORNIA, FOURTH APPELLATE DISTRICT, DIVISION ONE


            UNITED STATES, PETITIONER
13–212                 v.
                  BRIMA WURIE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

             APPEALS FOR THE FIRST CIRCUIT

                        [June 25, 2014] 


  JUSTICE ALITO, concurring in part and concurring in the
judgment.
  I agree with the Court that law enforcement officers, in
conducting a lawful search incident to arrest, must gener-
ally obtain a warrant before searching information stored
or accessible on a cell phone. I write separately to address
two points.
                              I

                              A

  First, I am not convinced at this time that the ancient
rule on searches incident to arrest is based exclusively (or
even primarily) on the need to protect the safety of arrest-
ing officers and the need to prevent the destruction of
evidence. Cf. ante, at 9. This rule antedates the adoption
of the Fourth Amendment by at least a century. See T.
Clancy, The Fourth Amendment: Its History and Interpre-
tation 340 (2008); T. Taylor, Two Studies in Constitutional
2                   RILEY v. CALIFORNIA

                      Opinion of ALITO, J.

Interpretation 28 (1969); Amar, Fourth Amendment First
Principles, 107 Harv. L. Rev. 757, 764 (1994). In Weeks v.
United States, 232 U.S. 383, 392 (1914), we held that the
Fourth Amendment did not disturb this rule. See also
Taylor, supra, at 45; Stuntz, The Substantive Origins of
Criminal Procedure, 105 Yale L. J. 393, 401 (1995) (“The
power to search incident to arrest—a search of the arrested
suspect’s person . . .—was well established in the mid-
eighteenth century, and nothing in . . . the Fourth
Amendment changed that”). And neither in Weeks nor in
any of the authorities discussing the old common-law rule
have I found any suggestion that it was based exclusively
or primarily on the need to protect arresting officers or to
prevent the destruction of evidence.
  On the contrary, when pre-Weeks authorities discussed
the basis for the rule, what was mentioned was the need to
obtain probative evidence. For example, an 1839 case
stated that “it is clear, and beyond doubt, that . . . consta-
bles . . . are entitled, upon a lawful arrest by them of one
charged with treason or felony, to take and detain prop-
erty found in his possession which will form material evi-
dence in his prosecution for that crime.” See Dillon v.
O’Brien, 16 Cox Crim. Cas. 245, 249–251 (1887) (citing
Regina, v. Frost, 9 Car. & P. 129, 173 Eng. Rep. 771)). The
court noted that the origins of that rule “deriv[e] from the
interest which the State has in a person guilty (or reason-
ably believed to be guilty) of a crime being brought to
justice, and in a prosecution, once commenced, being
determined in due course of law.” 16 Cox Crim. Cas., at
249–250. See also Holker v. Hennessey, 141 Mo. 527, 537–
540, 42 S.W. 1090, 1093 (1897).
  Two 19th-century treatises that this Court has previ-
ously cited in connection with the origin of the search-
incident-to-arrest rule, see Weeks, supra, at 392, suggest
the same rationale. See F. Wharton, Criminal Pleading
and Practice §60, p. 45 (8th ed. 1880) (“Those arresting a
                      Cite as: 573 U. S. ____ (2014)                       3

                            Opinion of ALITO, J.

defendant are bound to take from his person any articles
which may be of use as proof in the trial of the offense
with which the defendant is charged”); J. Bishop, Criminal
Procedure §§210–212, p. 127 (2d ed. 1872) (if an arresting
officer finds “about the prisoner’s person, or otherwise in
his possession, either goods or moneys which there is
reason to believe are connected with the supposed crime as
its fruits, or as the instruments with which it was commit-
ted, or as directly furnishing evidence relating to the
transaction, he may take the same, and hold them to be
disposed of as the court may direct”).
   What ultimately convinces me that the rule is not closely
linked to the need for officer safety and evidence preser-
vation is that these rationales fail to explain the rule’s
well-recognized scope. It has long been accepted that
written items found on the person of an arrestee may be
examined and used at trial.* But once these items are
——————
   * Cf. Hill v. California, 401 U.S. 797, 799–802, and n. 1 (1971) (diary);
Marron v. United States, 275 U.S. 192, 193, 198–199 (1927) (ledger
and bills); Gouled v. United States, 255 U.S. 298, 309 (1921), overruled
on other grounds, Warden, Md. Penitentiary v. Hayden, 387 U.S. 294,
300–301 (1967) (papers); see United States v. Rodriguez, 995 F.2d 776,
778 (CA7 1993) (address book); United States v. Armendariz–Mata, 949
F.2d 151, 153 (CA5 1991) (notebook); United States v. Molinaro, 877
F.2d 1341 (CA7 1989) (wallet); United States v. Richardson, 764 F.2d
1514, 1527 (CA11 1985) (wallet and papers); United States v. Watson,
669 F.2d 1374, 1383–1384 (CA11 1982) (documents found in a wallet);
United States v. Castro, 596 F.2d 674, 677 (CA5 1979), cert. denied,
444 U.S. 963 (1979) (paper found in a pocket); United States v. Jeffers,
520 F.2d 1256, 1267–1268 (CA7 1975) (three notebooks and meeting
minutes); Bozel v. Hudspeth, 126 F.2d 585, 587 (CA10 1942) (papers,
circulars, advertising matter, “memoranda containing various names
and addresses”); United States v. Park Avenue Pharmacy, 56 F.2d 753,
755 (CA2 1932) (“numerous prescriptions blanks” and a check book).
See also 3 W. LaFave, Search and Seizure §5.2(c), p. 144 (5th ed. 2012)
(“Lower courts, in applying Robinson, have deemed evidentiary searches
of an arrested person to be virtually unlimited”); W. Cuddihy, Fourth
Amendment: Origins and Original Meaning 847–848 (1990) (in the pre-
Constitution colonial era, “[a]nyone arrested could expect that not only
4                     RILEY v. CALIFORNIA

                        Opinion of ALITO, J.

taken away from an arrestee (something that obviously
must be done before the items are read), there is no risk
that the arrestee will destroy them. Nor is there any risk
that leaving these items unread will endanger the arrest-
ing officers.
  The idea that officer safety and the preservation of
evidence are the sole reasons for allowing a warrantless
search incident to arrest appears to derive from the
Court’s reasoning in Chimel v. California, 395 U.S. 752 
(1969), a case that involved the lawfulness of a search of
the scene of an arrest, not the person of an arrestee. As I
have explained, Chimel’s reasoning is questionable, see
Arizona v. Gant, 556 U.S. 332, 361–363 (2009) (ALITO, J.,
dissenting), and I think it is a mistake to allow that rea-
soning to affect cases like these that concern the search of
the person of arrestees.
                            B
  Despite my view on the point discussed above, I agree
that we should not mechanically apply the rule used in the
predigital era to the search of a cell phone. Many cell
phones now in use are capable of storing and accessing a
quantity of information, some highly personal, that no
person would ever have had on his person in hard-copy
form. This calls for a new balancing of law enforcement
and privacy interests.
  The Court strikes this balance in favor of privacy inter-
ests with respect to all cell phones and all information
found in them, and this approach leads to anomalies. For
example, the Court’s broad holding favors information in
digital form over information in hard-copy form. Suppose
that two suspects are arrested. Suspect number one has
in his pocket a monthly bill for his land-line phone, and

—————— 

his surface clothing but his body, luggage, and saddlebags would be

searched”). 

                 Cite as: 573 U. S. ____ (2014)           5

                      Opinion of ALITO, J.

the bill lists an incriminating call to a long-distance num-
ber. He also has in his a wallet a few snapshots, and one
of these is incriminating. Suspect number two has in his
pocket a cell phone, the call log of which shows a call to
the same incriminating number. In addition, a number of
photos are stored in the memory of the cell phone, and one
of these is incriminating. Under established law, the
police may seize and examine the phone bill and the snap-
shots in the wallet without obtaining a warrant, but under
the Court’s holding today, the information stored in the
cell phone is out.
  While the Court’s approach leads to anomalies, I do not
see a workable alternative. Law enforcement officers need
clear rules regarding searches incident to arrest, and it
would take many cases and many years for the courts to
develop more nuanced rules. And during that time, the
nature of the electronic devices that ordinary Americans
carry on their persons would continue to change.
                             II
  This brings me to my second point. While I agree with
the holding of the Court, I would reconsider the question
presented here if either Congress or state legislatures,
after assessing the legitimate needs of law enforcement
and the privacy interests of cell phone owners, enact legis-
lation that draws reasonable distinctions based on catego-
ries of information or perhaps other variables.
  The regulation of electronic surveillance provides an
instructive example. After this Court held that electronic
surveillance constitutes a search even when no property
interest is invaded, see Katz v. United States, 389 U.S.
347, 353–359 (1967), Congress responded by enacting Title
III of the Omnibus Crime Control and Safe Streets Act of
1968, 82 Stat. 211. See also 18 U.S. C. §2510 et seq.
Since that time, electronic surveillance has been governed
primarily, not by decisions of this Court, but by the stat-
6                  RILEY v. CALIFORNIA

                     Opinion of ALITO, J.

ute, which authorizes but imposes detailed restrictions on
electronic surveillance. See ibid.
  Modern cell phones are of great value for both lawful
and unlawful purposes. They can be used in committing
many serious crimes, and they present new and difficult
law enforcement problems. See Brief for United States in
No. 13–212, pp. 2–3. At the same time, because of the role
that these devices have come to play in contemporary life,
searching their contents implicates very sensitive privacy
interests that this Court is poorly positioned to under-
stand and evaluate. Many forms of modern technology are
making it easier and easier for both government and
private entities to amass a wealth of information about
the lives of ordinary Americans, and at the same time,
many ordinary Americans are choosing to make public
much information that was seldom revealed to outsiders
just a few decades ago.
  In light of these developments, it would be very unfor-
tunate if privacy protection in the 21st century were left
primarily to the federal courts using the blunt instrument
of the Fourth Amendment. Legislatures, elected by the
people, are in a better position than we are to assess and
respond to the changes that have already occurred and
those that almost certainly will take place in the future.